Name: Commission Regulation (EEC) No 2826/88 of 13 September 1988 amending Regulation (EEC) No 2684/88 imposing a provisional anti-dumping duty on certain imports of video cassette recorders originating in Japan and the Republic of Korea
 Type: Regulation
 Subject Matter: communications;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 254/ 14 Official Journal of the European Communities 14. 9 . 88 COMMISSION REGULATION (EEC) No 2826/88 of 13 September 1988 amending Regulation (EEC) No 2684/88 imposing a provisional anti-dumping duty on certain imports of video cassette recorders originating in Japan and the Republic of Korea HAS ADOPTED THIS REGULATION : Article 1 In recital A ( 1 ) and Article 1 ( 1 ) of Regulation (EEC) No 2684/88 , 'CN code ex 8521 10 39' is hereby replaced by 'CN codes ex 8521 10 39 and ex 8528 10 11 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of = 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the above Regulation, Whereas : In order to ensure the correct application of Regulation (EEC) No 2684/88 (2), the addition of a further combined nomenclature code would seem to be necessary to cover the products described in that Regulation, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1988 . For the Commission . Frans ANDRIESSEN Vice-President (') OJ No L 209, 2. 8 . 1988, p . 1 . 0 OJ No L 240, 31 . 8 . 1988, p. 5 .